 

AMENDMENT NO. 1 TO

EARLY ACCESS AGREEMENT

 

This First Amendment to the Early Access Agreement (the “Agreement”) dated 20th
May 2016, by and between Hemispherx Biopharma, Inc. (“HEMISPHERX”), and
Impatients N.V. (“IMPATIENTS”), who are each a “Party” and together the
“Parties” to the Agreement, is entered into as of December 13, 2106 (the
“Amendment No. 1 Effective Date”).

 

RECITALS

 

WHEREAS, HEMISPHERX and IMPATIENTS are Parties to and Early Access Agreement for
HEMISPHERX’S Product, Ampligen (rintatolimod);

 

WHEREAS, the Parties wish to amend the Agreement as set forth below;

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

Definitions and References. Except as set forth herein, capitalized terms not
otherwise defined or amended in the Amendment shall have the meaning ascribed to
them in the Agreement. References to Articles or Sections are the same with all
of their subparts as they appear in the Agreement.

 

1. Amendment to the Agreement: Effective as of the Amendment No. 1 Effective
Date, the Agreement shall be amended as follows:

 

In Clause 1.10 the text “and/or treatment of pancreatic cancer” shall be added
to the definition of Field, such that Clause 1.10 reads

 

“Field” means treatment of chronic fatigue syndrome and/or the treatment of
pancreatic cancer.

 

In Exhibit 9 the text “for patients with Chronic Fatigue Syndrome” shall be
added in the second line such that the first paragraph reads:

 

To the extent permitted by Applicable Law, IMPATIENTS shall use its reasonable
commercial efforts to collect the following data in relation to the EAP for
patients with Chronic Fatigue Syndrome;

 

2. Effect of the Amendment. From and after the Amendment No. 1 Effective Date,
all references to the Agreement shall mean the Agreement as amended by this
Agreement. Except as expressly amended by the Amendment, all of the provisions
of the original Early Access Program shall remain in full force and effect.

 



 1 

 

 

IN WITNESS WHEREOF, the respective Parties hereto have duly executed this
Amendment as of the Amendment No. 1 Effective Date above. The persons executing
this Amendment represent and warrant that they have the full power and authority
to enter into this Amendment on behalf of the persons or entities for whom they
are signing.

 

HEMISPHERX BIOPHARMA, INC.   a Delaware corporation         By: /s/ Ronald Brus,
MD   Title: CEO  

 

IMPATIENTS N.V.   a Dutch limited liability company         By: /s/ Thomas K.
Equals   Title: Chairman and CEO  

 

 2 

 

 